Citation Nr: 1723896	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  05-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial rating for migraine headaches prior to January 7, 2011, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Montgomery, Alabama.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2010, the Veteran testified at a hearing before Acting Veterans Law Judge T. L. Douglas.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased rating for migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has withdrawn his claim for an increased rating for migraine headaches.  Withdrawn claims are decided as a matter of law, and therefore, no discussion of VA's duties to notify and assist is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a February 2017 letter, the Veteran withdrew the appeal for an increased rating for migraine headaches.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

The appeal for an increased rating for migraine headaches is dismissed.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


